Citation Nr: 9923379	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The appellant has been credited with active service in the 
U.S. Merchant Marine from June 6 to July 17, 1944, and in the 
U.S. Army from April 16 to May 21, 1945, for a total of 78 
days.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the VA Denver Regional 
Office (RO) which, inter alia, denied nonservice-connected 
pension benefits on the basis that the appellant did not have 
the requisite 90 days of active wartime service to establish 
basic eligibility therefor.  In March 1996, he testified at a 
hearing at the RO.  In April 1997, the Board remanded this 
matter for additional development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant has been credited with active service in 
the Merchant Marine from June 6 to July 17, 1944, and in the 
U.S. Army from April 16 to May 21, 1945, for a total of 78 
days.

3.  The appellant also had authorized travel time following 
his July 17, 1944 discharge, which places the ending date of 
this period of his active service on August 29, 1944.

4.  The appellant had active service during World War II in 
excess of 90 days.  




CONCLUSION OF LAW

The appellant has met the service requirements for purposes 
of basic eligibility for VA nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record contains two different certificates of service 
discharge (DD Form 214):  the first shows that the appellant 
served on active duty for a period of 42 days in the Merchant 
Marine aboard the MV Stratford Point from June 6 to July 17, 
1944.  The second DD Form 214 indicates that he served on 
active duty for a period of 36 days in the Army 
Transportation Corps aboard the SS St. Mihiel from April 16 
to May 21, 1945.  The verified periods of active service 
total 78 days.  

However, the appellant contends that he had other periods of 
service in addition to those reflected on his DD Forms 214.  
On his original November 1989 claim for VA benefits, he 
indicated that he first entered service in 1942 and was not 
discharged until 1945.  He stated that he received head and 
spine injuries in battle and was thereafter hospitalized at 
the Naval Hospital in Espiritu Santo, New Hebrides.  He also 
indicated that he was then transferred to a Marine Hospital 
in San Francisco, to Walter Reed Hospital, to Ellis Island, 
to the Fleischman Estate in New York, to a facility in New 
Orleans, and finally to a Naval Hospital in Charleston, South 
Carolina.  He also indicated that, following his medical 
treatment for injuries sustained in service, he served aboard 
the SS. St. Mihiel, a hospital ship.

In an August 1994 statement and at a March 1996 hearing, the 
appellant again detailed his service during World War II.  He 
stated that he first served aboard the MV Stratford Point, 
out of San Francisco, beginning on May 1, 1944.  
Approximately two months later, he stated he was injured 
while changing the motor on an air conditioner aboard ship.  
The appellant indicated that he was treated at a Naval 
Hospital in "Esperitos Santos" for two months and two days, 
returning via troop transport to San Francisco where he was 
treated for about 10 days at the Marine Hospital there.  He 
stated he then joined the Army Transportation Corps the week 
President Roosevelt died (April 12, 1945), and was sent to 
Charleston, South Carolina via train, arriving there 11 days 
later where he worked until his sailing date on the S.S. St. 
Mihiel.  He indicated that he was aboard the S.S. St. Mihiel 
for approximately 4 months and made three trips to Europe 
before being given a medical discharge from the ship as a 
result of a head injury and "sickness from working with the 
dead and dying on the hospital ship."  He explained that 
because he was an electrician, his duties included bringing 
the dead into cold storage.  He stated that he also worked in 
the sick bay as an electrician among the dying.  As a result 
of his nervousness, he indicated that he was given sedatives.  
At his hearing, he stated that he had never received an 
"official discharge" from the St. Mihiel because, although 
he was scheduled to make another voyage, the ship sailed 
without him while he received medical care.  He stated that 
he was then sent to New Orleans where he was assigned to a 
Mini Oil Transport ship en route to the Philippines.  He 
stated that he was on the ship about 6 months delivering 
gasoline among the Philippine Islands.  

The record in this case exhibits herculean effort on the part 
of the RO and the appellant's congressional representative to 
obtain documentation verifying the appellant's additional 
periods of service.  For example, records were requested from 
the U.S. Public Health Service (PHS), the National Personnel 
Records Center (NPRC), the U.S. Coast Guard, Walter Reed Army 
Medical Center (WRAMC), the U.S. Army Reserve Personnel 
Center, the National Archives and Records Administration 
(NARA), the Department of Transportation (DOT), and the 
Office of Personnel Management.

The PHS responded that they were unable to locate any 
information in their files indicating that the appellant had 
either served on active duty with the U.S. PHS Commissioned 
Corps or that he had received care from the PHS in San 
Francisco, New Orleans or Charleston.  However, the PHS 
located a record showing that an individual with the same 
name as the appellant received outpatient treatment at Ellis 
Island.  Unfortunately, the date, nature, and length of such 
treatment was not indicated.  

Although the NPRC verified the appellant's dates of service 
in the Army Transportation Corp, they indicated they were 
unable to locate any records on file pertaining to him, and 
that any such records may have been destroyed in the fire at 
that facility.  Likewise, WRAMC indicated that they had no 
records on file.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The National Archives provided copies of the log book entries 
pertaining to the appellant from the MV Stratford Point.  
These documents show that ship began its voyage on June 3 and 
ended it on September 18, 1944.  The appellant joined the 
crew at the beginning of the voyage as the ship's 
electrician; however, a June 28, 1944 entry shows that he was 
reduced to the position of oiler after incidents in which he 
reportedly proved himself incapable of performing his duties 
as an electrician.  On July 17, 1944, he was discharged from 
the ship by "mutual consent."  The ship's logs show that 
his port of discharge was Espiritu Santo, New Hebrides.  

The NARA indicated that the SS St. Mihiel was a hospital ship 
operated by the Army Transport Service.  They were able to 
locate a Secret Log of a voyage of that ship from March 22 to 
April 3, 1945.  However, the log held very little information 
about the vessel, crew or voyage.

The Office of Personnel Management forwarded copies of the 
appellant's federal medical records, including a February 
1945 medical examination report showing that he was examined 
at the Charleston Port of Embarkation and adjudged eligible 
as an electrician.  A March 20, 1945 "Official Superior's 
Report of Injury" shows that, on March 19, 1945, the 
appellant received minor injuries after lye blew into his 
eyes at the Charleston, South Carolina, Port of Embarkation.  
It was also noted that he had been a civilian employee of the 
government since January 1942 and had worked at the 
Charleston Port of Embarkation since February 8, 1945.  

Additional records show that on June 4, 1945, the appellant 
was examined at the Brooklyn, New York, Port of Embarkation.  
It was noted that he was currently employed as an assistant 
electrician on the U.S. Army Hospital Ship, Frances Y. 
Slanger.  Also included was a letter from a private physician 
dated September 11, 1945 showing that the appellant was in a 
"highly nervous state" and required hospitalization for 
treatment of his condition.  The physician noted that the 
appellant was a former Merchant Marine; thus, he advised him 
to contact the proper authority for settlement of his claim 
for injury and proper hospitalization and treatment of his 
physical disability.  On September 24, 1945, the appellant 
was examined at the outpatient clinic at Fort Jackson, South 
Carolina and found to be "nervous."  The record also 
contains a September 24, 1945 "Employee's Notice of Injury 
and Original Claim for Compensation and Medical Treatment" 
signed by the appellant, showing that he alleged that, on or 
about May 1, 1945 while performing duty on the hospital ship 
St. Mihiel, he sustained an injury which he characterized as 
"extreme nervousness."  He stated that the cause of his 
injury was "working among wounded veterans."  He further 
explained that "the things that I seen caused a mental 
depression."  An "Official Superior's Report of Injury" 
notes that he was employed aboard the U.S. Hospital Ship St. 
Mihiel for approximately three months "as disclosed by 
records of this office."  It was noted that his "mental 
condition" had its inception "while in Charbourg France 
loading patients on 'St. Mihiel.'"  

The record also contains a copy of the appellant's merchant 
mariner's record, as maintained by the U.S. Coast Guard.  
These documents indicate that the appellant was issued a 
Seaman's Certificate from the U.S. Coast Guard on May 29, 
1944 in San Francisco.  On July 26, 1944, he was granted a 
30-day extension of his Coast Guard identification to August 
29, 1944, "in order to permit [him] to complete [his] 
present voyage to the continental United States."  Also 
included in the merchant marine file is a November 1945 
letter from the Merchant Marine Personnel Records and Welfare 
Section to the War Shipping Administration indicating that 
"[t]he only record of employment we have for [the appellant] 
shows that he served on the SS Stratford Point . . . from 6 
June 1944 to 17 July 1944."  

A document issued by the War Shipping Administration shows 
that the appellant was awarded the Merchant Marine Combat 
Bar, the Merchant Marine Emblem, and the Pacific, Atlantic, 
and Mediterranean-Middle East War Zone Bars.  These awards 
are also reflected on the appellant's DD Forms 214.  However, 
the DD Form 214 corresponding to the appellant's service with 
the Merchant Marine shows that he was awarded the Combat Bar 
(with stars).  In response to an inquiry from the RO, the DOT 
forwarded a pamphlet entitled "U.S. Merchant Marine Medals 
and Decorations."  This document indicates that Merchant 
Marine Combat Bar was issued to seamen "who served on a ship 
which at the same time of such service was attacked or 
damaged by an instrumentality of war between December 7, 1941 
and July 25, 1947."  A star was added for each incident in 
which the seaman was forced to abandon ship.  The various War 
Zone Bars were issued to crew members of ships operated by 
the War Shipping Administration who saw service in the 
respective war zones.  The DOT was unable to provide 
additional information regarding the specific circumstances 
of the appellant's awards.

II.  Law and Regulation

In general, the law authorizes the payment of pension to a 
veteran who had at least 90 days of active service during a 
period of war, or was separated from wartime service due to a 
service-connected disability, and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 
38 C.F.R. § 3.3 (1998).  

Pursuant to title IV of Pub. L. No. 95-202 , 91 Stat. 1449 
(1977) (codified at 38 U.S.C. § 106 (note)), Merchant Marine 
service during World War II is considered to constitute 
active military service if it occurred during the Period of 
Armed Conflict, December 7, 1941, to August 15, 1945.  38 
C.F.R. § 3.7(x)(15) (1998); Spencer v. Derwinski, 1 Vet. App. 
125, 126 (1991). 

In computing the 90 days' active service required for pension 
entitlement, active service is countable exclusive of time 
spent on an industrial, agricultural, or indefinite furlough, 
time lost on absence without leave (without pay), under 
arrest (without acquittal), in desertion, or while undergoing 
sentence of court-martial.  38 C.F.R. § 3.15 (1998).  

Other applicable criteria provide that active service 
includes authorized travel to and from such service.  38 
C.F.R. § 3.6(b)(6) (1998); see also Pacheco v. West, 12 Vet. 
App. 36 (1998).  Additionally, a person discharged or 
released form a period of active duty shall be deemed to have 
continued on active duty during the period of time 
immediately following the date of such discharge or release 
from such duty determined by the Secretary concerned to have 
been required for him or her to proceed to his or her home by 
the most direct route, and, in all instances, until midnight 
of the date of such discharge or release.  38 C.F.R. 
§ 3.6(b)(7) (1998).

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by a claimant (or 
sent directly to VA by the service department), such as a DD 
Form 214, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  The evidence 
is a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and 
(2)  The document contains needed information as to length, 
time and character of service; and (3)  In the opinion of the 
VA the document is genuine and the information contained in 
it is accurate.  38 C.F.R. § 3.203(a).

In addition to meeting the above requirements, pension 
claimants must submit a document to establish a creditable 
period of wartime service for pension entitlement, which may 
be accepted without verification if the document (or other 
evidence of record) shows service of four months or more; 
discharge for disability incurred in line of duty; or ninety 
days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements listed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces unless a 
reasonable basis exists for questioning it.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).

II.  Analysis

As previously indicated, the appellant has been credited by 
the service department with 78 days of active service, both 
as an American Merchant Marine on an ocean-going vessel 
during World War II, and with the Army Transportation Corps.  

After careful review of the evidence of record, it is the 
Board's judgment that there is sufficient documentation of 
record to conclude that the appellant had service in excess 
of 90 days during World War II.  

With respect to the first period of verified service (with 
the Merchant Marine from June 6 to July 17, 1944 aboard the 
MV Stratford Point), the Board notes that log book entries 
show that the beginning date of the ship's voyage was June 3, 
1944.  Thus, the Board finds that the appellant should be 
credited with an additional 3 days of oceangoing service with 
the U.S. Merchant Marine, bringing his total to 81 days.  

In addition, the ship's logs document that although he was 
discharged from that ship on July 17, 1944, his port of 
discharge was Espiritu Santo, New Hebrides.  The Board 
observes that New Hebrides (now known as the Republic of 
Vanuatu) is a group of islands in the South Pacific Ocean, 
about three-quarters of the way from Hawaii to Australia.  It 
is also noted that under 38 C.F.R. § 3.6(b)(6), "active 
service" includes authorized travel from such service.  In 
that respect, the appellant's merchant mariner's file 
includes a document indicating that on July 26, 1944, he was 
granted a 30-day extension of his Coast Guard identification 
to August 29, 1944, "in order to permit [him] to complete 
[his] present voyage to the continental United States."  
Thus, the Board concludes that the appellant should be 
credited with additional "active service" for travel time 
through August 29, 1944.  38 C.F.R. § 3.6(b)(6), (7).  
Consequently, resolving all benefit of the doubt in the 
appellant's favor, his total active service during World War 
II exceeds 90 days.  38 U.S.C.A. § 5107(b).  


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is established.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

